  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 1 of 11 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 VIRIDITY ENERGY SOLUTIONS, INC.,                 §
                                                  §
        Plaintiff,                                §
                                                  §
 VS.                                              §     No. 4:21-cv-419
                                                  §
 LONE STAR DEMAND RESPONSE,                       §
 LLC,                                             §
                                                  §
        Defendant.                                §


                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Viridity Energy Solutions, Inc. (“Viridity” or “Plaintiff”) files this Original

Complaint against Defendant Lone Star Demand Response, LLC (“Lone Star” or “Defendant”)

(Viridity and Lone Star are, collectively, the “Parties”), and alleges as follows:

                                         I.      PARTIES

       1.      Viridity is a Delaware corporation with its principal place of business in

Philadelphia, Pennsylvania.

       2.      Lone Star is a Texas limited liability company based in Lewisville, Texas. Upon

information and belief, Lone Star’s two managing members, Keith Vauquelin and Amy Wong, are

Texas citizens with their address listed in Texas Secretary of State filings as 1079 West Round

Grove Road, Suite 300-260, Lewisville, Texas 75067—within Denton County.

                              II.    JURISDICTION AND VENUE

       3.      Jurisdiction is proper in the Court under 28 U.S.C. § 1332 because there is complete

diversity between Viridity, a Delaware company with its principal place of business in




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 1
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 2 of 11 PageID #: 2




Pennsylvania, and Lone Star, a Texas limited liability company with both of its members being

citizens of Texas, and because the amount in controversy exceeds $75,000.

       4.      Venue is proper in the Sherman Division of the Federal District Court for the

Eastern District of Texas under 28 U.S. Code § 1391 because, upon information and belief, (1)

Lone Star and its managing members, Keith Vauquelin and Amy Wong, reside in Lewisville,

Texas, within the County of Denton, and (2) a substantial part of the events or omissions giving

rise to Viridity’s claims occurred in Lewisville, Texas, which is within this Court’s Sherman

Division.

                                III.    BACKGROUND FACTS

       5.      This lawsuit involves a simple contract dispute between Viridity and Lone Star, in

which Viridity seeks to recover amounts Viridity has already paid on Lone Star’s behalf, and for

which Lone Star agreed to indemnify Viridity under the Parties’ contract.

ERCOT’S Demand Response Program

       6.      The Parties’ relationship stems from services they provide in connection with end

users’ electricity usage within the power grid managed by the Electricity Reliability Council of

Texas (“ERCOT”).

       7.      In an effort to preserve reliability, enhance competition, mitigate price spikes, and

encourage efficient energy usage on the Texas electrical grid, ERCOT offers Demand Response

programs which permit customers to voluntarily participate in Demand Response Services

(“DRS”) and Emergency Response Services (“ERS”) by reducing or modifying their use of

electricity in coordination with other market participants, or in response to price signals.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 2
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 3 of 11 PageID #: 3




        8.      In essence, the programs allow participants—such as large industrial or commercial

businesses with high energy usage—to earn money by committing to be able to reduce their usage

of electricity by a certain capacity during a quarterly period, and then temporarily reducing their

use of electricity by that amount during times of peak electrical demand, thereby reducing peak

usage, strain on the grid, and price spikes by offsetting increased usage by other consumers of

electricity.

        9.      In order to administer this market in an organized and time-sensitive manner,

ERCOT relies on Qualified Scheduling Entities (“QSEs”) to register Demand Response program

participants, notify them of impending need for DRS or ERS, and instruct them to reduce usage

accordingly—with notification often occurring mere minutes before a spike in demand is

anticipated.

        10.     QSEs not only alert Demand Response participants of the need to temporarily

curtail usage, but also function as financial intermediaries by collecting payments from ERCOT

based on the Megawatts (“MW”) of capacity freed up by registered participants during DRS or

ERS events, and distributing portions of those payments to registered Demand Response program

participants.

        11.     However, this market is a two-way street: while ERCOT typically pays Demand

Response program participants for curtailing their energy usage during times of peak demand,

ERCOT can also assess penalties in the form of imbalance and reliability charges against QSEs

that fail to consistently curtail their electricity usage to agreed-upon levels during times of peak

demand. In other words, if enough QSE-registered Demand Response market participants fail to

meet their obligations to reduce electricity usage in response to DRS or ERS events by using more




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 3
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 4 of 11 PageID #: 4




electricity than planned, ERCOT can charge a debit to under-performing QSEs which are then

passed along to non-complying market participants.

       12.     In this case, Viridity is a QSE that deals directly with ERCOT, while Lone Star is

a Demand Response administrator that interfaces between Viridity and Lone Star’s portfolio of

commercial and industrial electricity end-users to facilitate participation in the Demand Response

program.

The Parties’ Agreement

       13.     The relationship between Viridity and Lone Star is governed by the Parties’ Energy

Management Agreement (the “EMA”), effective April 26, 2017, and subsequent amendments

thereto. See Exhibit 1, attached hereto.

       14.     Under the EMA, Viridity agreed to provide Lone Star and its portfolio of end users

with energy management services, including DRS and ERS, in return for an Energy Management

Fee based on the amount of capacity in MWs that Lone Star’s portfolio was able to commit to

ERCOT’s Demand Response program. Exhibit 1, Section 5.1.

       15.     Pursuant to the EMA, Viridity acts as an intermediary between ERCOT and Lone

Star’s portfolio of participating end users by providing QSE dispatch services notifying Lone

Star’s participants of the need to curtail usage for DRS and ERS events. Exhibit 1, Section 3.2.

       16.     Viridity also collects monthly payments from ERCOT and distributes them to Lone

Star based on the peak MW capacity that Lone Star’s portfolio of participating end users contribute

to DRS and ERS during the prior month (less Viridity’s Energy Management Fee). Exhibit 1,

Section 5.1.

       17.     Significantly, under Section 3.4 of the EMA, Lone Star agreed to “defend,

indemnify, and hold harmless” Viridity and its affiliates “from and against any and all Claims that


PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 4
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 5 of 11 PageID #: 5




may arise, and any liability, claim, penalty or other damages that may be incurred by [Viridity] as

a result of [Lone Star’s] failure to cause [end user participants] to respond to a [DRS or ERS

event]” and to pay “[a]ny such amounts due and owing as a result of any such failure[…] to

[Viridity] upon demand.” Exhibit 1, Section 3.4.

        18.      Section 12.14 of the EMA also provides that either Party can demand a

Performance Assurance from the other Party if it “determines in its reasonable discretion that the

other Party’s creditworthiness or ability to perform under this Agreement has become

unsatisfactory due to a material adverse change in the financial conditions of the other Party[,]”

with such Performance Assurance consisting of “cash, letter(s) of credit, corporate guarantees, or

other security each in form and amount reasonably acceptable to the Requesting Party.” Exhibit 1,

Section 12.14.

        19.      Section 12.14 further states that a Party’s failure to provide such Performance

Assurance within 10 days of receiving written notice of a demand is an event of default under the

EMA, entitling the Requesting Party “to exercise any remedies set forth in this Agreement.”

Exhibit 1, Section 12.14.

        20.      Additionally, Section 12.9 of the EMA provides that “[n]either Party shall assign

this Agreement or any of its rights and obligations hereunder without the prior written consent of

the other Party, which consent shall not be unreasonably withheld or delayed.” Exhibit 1, Section

12.9.

Lone Star’s Failure to Pay Viridity Amounts Owed Under the EMA

        21.      Between February 14 and February 19, 2021, Viridity incurred $4,592,956.75 in

combined imbalance and reliability charges from ERCOT due to its DRS capacity falling below

its commitments to ERCOT. In other words, Viridity’s DRS participants used more electricity


PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 5
     Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 6 of 11 PageID #: 6




than they were supposed to under their obligations to ERCOT, and ERCOT assessed imbalance

and reliability penalties based on the amount of resulting shortfall in electricity capacity.

        22.      Viridity paid the full amount owed to ERCOT on February 25, 2021.

        23.      Of the $4,592,956.75 in imbalance charges ERCOT assessed against Viridity, Lone

Star was responsible to indemnify Viridity under the Parties’ EMA for $3,383,936.97 in penalties

attributable to Lone Star’s share of the curtailment shortfall for the month of February, 2021. 1 See

Exhibit 5.

        24.      In calculating the total amount that Lone Star owes Viridity, Viridity credited Lone

Star for its share of positive ERCOT payments in January and February—$269,666.14 and

$101,472.56, respectively—which Viridity had collected from ERCOT but had not yet disbursed

to Lone Star, thereby reducing Lone Star’s outstanding debt for the February imbalance penalties

to $3,012,798.26. Exhibit 5.

        25.      As of March, 2021, Viridity credited Lone Star with an additional $3,720.02 in net

credit after cost recovery, reducing the present amount owed to Viridity to $3,009,078.25. Exhibit

5.

        26.      Under the indemnification provision of the EMA, Lone Star is required to pay

Viridity the full $3,009,078.25 amount on demand.

        27.      The EMA also requires that, upon Viridity’s request, Lone Star must provide a

Performance Assurance in the form of “cash, letter(s) of credit, corporate guarantees, or other

security each in form and amount reasonably acceptable to the Requesting Party.” See Exhibit 1

at 12.14.




1
 The remaining $1,209,019.78 was attributable to other entities for whom Viridity was similarly acting as QSE. Those
entities promptly reimbursed Viridity for these amounts.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                             Page 6
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 7 of 11 PageID #: 7




       28.     In an email dated March 5, 2021, (the “Initial Notice Email”), Viridity’s Director

of Sales and Account Management, Jerry Winter (“Mr. Winter”), notified Lone Star’s President

and Founder, Keith M. Vauquelin (“Mr. Vauquelin”), that Lone Star was obligated to indemnify

Viridity for Lone Star’s share of the ERCOT penalties and also demanded a Performance

Assurance, noting that Lone Star was required to provide such Performance Assurance within three

days. See Exhibit 2.

       29.     Viridity was particularly concerned with obtaining such a Performance Assurance

given that Lone Star had previously breached the EMA by engaging in an “unauthorized asset

transfer in breach of the [EMA]” (which represents an independent default under the EMA).

Exhibit 2; see also Exhibit 1, Section 12.9 (“Neither Party shall assign this Agreement or any of

its rights and obligations hereunder without the prior written consent of the other Party[.]”).

       30.     Lone Star has never disputed that it has an obligation to reimburse Viridity for

imbalance charges.     Nor has it disputed that the EMA requires it to provide Performance

Assurance.    Nevertheless, Lone Star has failed to pay Viridity the amounts owed, instead

employing obvious delay tactics.

       31.     For instance, in an email dated March 9, 2021, Lone Star’s attorney, Clint Zettle

(“Mr. Zettle”), argued that Viridity had failed to provide sufficient evidence of the amount that

Lone Star owed Viridity for its share of the ERCOT imbalance charges and demanded that Viridity

provide the following documentation to Lone Star by 5:00 PM on March 11, 2021: (1) “ERCOT

documentation reflecting the $3,300,000 in imbalance charges assessed to [Viridity] in relation to

the former Lone Star assets. Also include proof of Viridity’s payment of this fine[… and (2)]

ERCOT documentation reflecting the RRS/LR offers, awards and settlement prices from 2/1/2021

through 2/28/2021 related to the former Lone Star assets.” Exhibit 2.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 7
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 8 of 11 PageID #: 8




       32.     Mr. Zettle concluded his email by asserting that Lone Star “cannot consider

Viridity’s request” until Viridity provided Lone Star with “proper documentation regardless of

Viridity’s imposed timelines.” Exhibit 2.

       33.     Viridity has no obligation to provide such information under the EMA.

Nevertheless, the following day—after expending considerable effort to accommodate Lone Star’s

request for additional documentation—Jessica Woelfel (“Ms. Woelfel”), the Vice President and

U.S. Legal Counsel of Viridity’s parent company, Ormat Technologies, Inc. (“ORMAT”),

responded to Mr. Zettle’s email by sending him dozens of PDFs and Excel spreadsheets

demonstrating the amounts Lone Star owed to Viridity, including several invoices for imbalance

charges Viridity Received from ERCOT and a bank account statement evidencing Viridity’s

payment of all outstanding amounts due to ERCOT on February 25, 2021. Exhibit 2.

       34.     Despite Viridity’s best efforts to provide Lone Star with mutually-satisfactory

documentation and detailed explanations demonstrating Lone Star’s responsibility to provide

Viridity with adequate Performance Assurance, Lone Star and its counsel continued to stonewall

Viridity for weeks, with Mr. Zettle ultimately demanding a “line-by-line explanation of how the

claimed imbalance charges for February 2021 were calculated” in an email dated March 31, 2021.

Exhibit 3.

       35.     Based on this response, it became clear that Lone Star was asking for the same thing

in different form over and over to avoid its contractual obligations under the EMA. Exhibit 3.

       36.     Accordingly, Viridity provided a formal notice of default (the “Notice of Default”),

dated April 5, 2021, which reiterated Viridity’s demand that Lone Star pay all overdue imbalance

charges and further reiterated Lone Star’s obligation to provide adequate Performance Assurance

within three days, as required by Section 12.14 of the EMA. Exhibits 3, 4.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             Page 8
  Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 9 of 11 PageID #: 9




        37.     To date, Lone Star has refused to pay any outstanding amounts of imbalance

charges owed to Viridity under the EMA and has likewise refused to provide Viridity with

adequate Performance Assurance of Lone Star’s ability to pay its debts.

                                    IV.   CAUSES OF ACTION

                                    Count 1 – Breach of Contract

        38.     Viridity realleges and incorporates by reference all preceding factual allegations as

if specifically restated herein.

        39.     The EMA is a valid and enforceable written contract.

        40.     Viridity has fully performed under the EMA by providing Lone Star with all energy

management services required therein.

        41.     Lone Star has breached the EMA by failing to defend, indemnify, and hold Viridity

harmless for any liability, claim, penalty, or other damages incurred by Viridity as a result of Lone

Star’s failure to perform under Section 3.4 of the EMA.

        42.     Lone Star also has breached the EMA by failing to provide a Performance

Assurance of its ability to indemnify Viridity within 10 days of Viridity’s written request, as

required by Section 12.14.

        43.     Each of these breaches is an independent basis for Lone Star’s default under the

EMA.

        44.     Lone Star’s breaches have caused Viridity to sustain actual damages for which it

now sues.

                                   Count 2 – Declaratory Judgment

        45.     Viridity realleges and incorporates by reference all preceding factual allegations as

if specifically restated herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               Page 9
 Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 10 of 11 PageID #: 10




        46.     Viridity requests a declaratory judgment from this Court confirming the following:

                    i. Under Section 3.4 of the EMA, Lone Star is required to defend, indemnify,

                        and hold Viridity harmless for any liability, claim, penalty, or other

                        damages incurred by Viridity as a result of Lone Star’s failure to perform,

                        and to pay such amounts to Viridity upon demand.

                   ii. Lone Star is therefore required to pay Viridity $3,009,078.25 in outstanding

                        imbalance charges assessed against Viridity by ERCOT under Section 3.4

                        of the EMA.

                   iii. Lone Star is independently required to provide Viridity with a Performance

                        Assurance under Section 12.14 of the EMA, in a form acceptable to Viridity

                        and in an amount equal to or greater than $3,009,078.25.

                   iv. Viridity was and remains entitled to withhold any and all payments to Lone

                        Star until such time as Lone Star pays Viridity all amounts to which Viridity

                        is entitled under the EMA.

        47.     Viridity hereby sues for all such relief requested.

                             V.       CONCLUSION AND PRAYER

     WHEREFORE, Viridity asks that the Court issue citation for Lone Star to appear and answer,

and that the Court find that Viridity have and recover from Lone Star all actual damages,

declarations, remedies, costs of court, attorneys’ fees, and any further relief, in law or in equity, to

which Viridity may be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  Page 10
Case 4:21-cv-00419-SDJ Document 1 Filed 06/02/21 Page 11 of 11 PageID #: 11




                                  Respectfully submitted,

                                  /s/ Benjamin L. Mesches
                                  Benjamin L. Mesches
                                  Texas State Bar No. 24032737
                                  Ben.Mesches@haynesboone.com
                                  Leslie C. Thorne
                                  Texas State Bar No. 24046974
                                  Leslie.Thorne@haynesboone.com
                                  Wes Dutton
                                  Texas State Bar No. 24109823
                                  Wes.Dutton@haynesboone.com

                                  Haynes and Boone, LLP
                                  2323 Victory Avenue, Suite 700
                                  Dallas, Texas 75219
                                  214-651-5000 (telephone)
                                  214-200-0463 (facsimile)

                                  COUNSEL FOR PLAINTIFF VIRIDITY
                                  ENERGY SOLUTIONS, INC.




PLAINTIFF’S ORIGINAL COMPLAINT                                        Page 11
